DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A case management conference was scheduled at 2:15 p.m. on December 7, 2010, to consider Plaintiff's appeal. On October 29, 2010, the court sent notice of the scheduled case management conference to Plaintiff at 1431 Lawn Ridge Avenue, Springfield, Oregon 97477, which is the address Plaintiff provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiff did not appear, the court might dismiss the appeal.
On November 3, 2010, Plaintiff's daughter Debbie called the court stating that Plaintiff wished to withdraw her appeal. She was instructed to have Plaintiff send her request to withdraw in writing to the court.
At the time scheduled for the case management conference on December 7, 2010, court staff phoned Plaintiff at the number provided on Plaintiff's Complaint, but she was not available to take the call. A voice mail message was left for Plaintiff to call the court within 10 minutes. No other number was provided. *Page 2 
As of this date, Plaintiff has not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon December 10, 2010. The Court filed and entered this documenton December 10, 2010.